Name: Council Regulation (EEC) No 3621/81 of 15 December 1981 fixing the guide prices for the fishery products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 for the 1982 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12. 81 Official Journal of the European Communities No L 363/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3621 /81 of 15 December 1981 fixing the guide prices for the fishery products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 for the 1982 fishing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, products an increase and for other products a stabiliza ­ tion in prices by comparison with those valid for the current fishing year ; whereas, with regard to variations in the seasonal characteristics of plaice, the guide price should be increased from 1 May 1982 ; whereas, in the absence of certain information concerning price trends for each fishery product with given commercial speci ­ fications , consideration should be given to the rela ­ tionship between the average weighted market prices recorded when the guide prices were fixed for the previous fishing year for these products, and the average weighted market prices now current, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3443/80 ( 2), and in particular Article 9 (4) thereof, Having regard to the proposal from the Commission , Whereas Article 9 ( 1 ) of Regulation (EEC) No 100/76 provides that guide prices shall be fixed for each of the products listed in Annex I (A) and (C) to that Regula ­ tion at a level which will help to stabilize market prices without leading to the formation of structural surpluses within the Community ; Whereas the guide prices for the said products were fixed for the 1981 fishing year by Regulation (EEC) No 234/81 0 ; Whereas the application of the abovementioned criteria defined in Article 9 of Regulation (EEC) No 100 /76 involves for the 1982 fishing year for some HAS ADOPTED THIS REGULATION : Article 1 The guide prices applicable until 31 December 1982 for the products listed in Annex I (A) and (C) to Regu ­ lation (EEC) No 100/76 and the products to which they relate are fixed in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1981 . For the Council The President P. WALKER (') OJ No L 20, 28 . 1 . 1976, p . 1 . ( 2) OJ No L 359 , 31 . 12 . 1980 , p . 13 . ( 3 ) OJ No L 37 , 10 . 2 . 1981 , p . 1 . No L 363/2 Official Journal of the European Communities 18 . 12. 81 ANNEX (Ecu/tonne) Commercial specifications ( l ) Species Guide priceFreshness category Size Presentation 1 . Herrings Extra, A Whole fish 2 . Sardines (Clupea pilchar ­ dus Walbaum) : Extra Extra (a) Atlantic (b) Mediterranean 3 . Redfish (Sebastes marinus) 4. Cod fish fish fish fish with head fish with head fish with head fish with head 336 521 392 706 907 540 708 651 267 485 Whole Whole Whole Gutted Gutted Gutted Gutted Gutted Gutted Gutted Gutted Whole Whole Whole Gutted Gutted 1 3 3 2 2 3 2 3 2 3 2 3 1 2 2 2 3 2 1 fish with head fish with head fish with head fish with head or A A or A A or A A or A Extra or A Extra A or A 5. Saithe 6 . Haddock 7. Whiting 8 . Mackerel 9 . Anchovies 10 . Plaice 1 1 . Hake 12 . Shrimps of the genus Crangon spp fish fish fish fish with head fish with head fish with head 1 January to ) 30 April 1982 \ 1 May to 31 December 1982 708 877 GuttedA A 2 042 1 296Simply boiled in water (') The freshness categories, sizes and presentation are defined pursuant to Article 2 of Regulation (EEC) No 100/76 .